Citation Nr: 0601435	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
ruptured Achilles tendon of the right leg with tendonitis, 
currently rated as 20 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and Z.W.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1993 to 
November 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  A RO 
hearing was held in March 2004.  The veteran also requested 
in his substantive appeal to have a Board hearing at the RO; 
however, based on the record, it appears that the veteran 
accepted the RO hearing in lieu of a Board hearing.  This is 
further supported by a June 2005 statement from the veteran 
indicating that he wanted to waive the 60 day due process 
period and requested expedited submission of his appeal to 
the Board.  

Further, the initial February 2002 rating decision also 
denied an increased evaluation for the veteran's cervical 
spine disability, and service connection for hearing loss and 
tinnitus.  The veteran's notice of disagreement indicated 
that he wished to appeal these issues, and his substantive 
appeal indicated that he wished to appeal the rating of his 
cervical spine disability.  However, a subsequent rating 
decision in June 2003 granted service connection for 
tinnitus, and the veteran indicated that he did not wish to 
pursue the issues of an increased rating for cervical spine 
disability and service connection for hearing loss.    


FINDINGS OF FACT

1.  The veteran's service-connected residuals of ruptured 
Achilles tendon of the right leg with tendonitis are 
manifested by chronic pain and marked limitation of motion, 
but not ankylosis.

2.  Service connection for lumbar spine disability was denied 
by a December 1997 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

3.  Certain evidence received since the December 1997 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for lumbar spine 
disability, is not cumulative or redundant, and is so 
significant that it must be considered in order to fully 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected residuals of ruptured 
Achilles tendon of the right leg with tendonitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Codes 5270, 5271 (2005).

2.  The December 1997 rating decision which denied 
entitlement to service connection for lumbar spine disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Certain evidence received since the December 1997 rating 
decision denying service connection for lumbar spine 
disability is new and material, and the claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an August 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The RO sent an additional VCAA notice in 
September 2003.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2001, which was prior to the 
February 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

II.  Increased Rating Claim

Achilles Tendon

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of ruptured 
Achilles tendon of the right leg with tendonitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected residuals of ruptured 
Achilles tendon of the right leg with tendonitis have been 
rated as 20 percent disabling by the RO under the provisions 
of Diagnostic Code 5271.  Under this regulatory provision, a 
20 percent rating is the maximum rating available.  A 20 
percent rating is warranted when the ankle has marked 
limitation of motion.  A rating in excess of 20 percent 
cannot be assigned under Diagnostic Code 5271.

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle. A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.

Service medical records indicated that the veteran had a 
partial rupture of the right Achilles tendon in March 1994, 
and was injured again due to a motor vehicle accident in July 
1994.  The veteran filed a claim for service connection in 
November 1997, which was granted in a December 1997 rating 
decision and assigned a 10 percent disability rating.  In May 
1999, the veteran requested an increased rating, which was 
denied in July 1999.  The veteran filed another claim in May 
2000.  The RO granted the claim in September 2000 and 
increased the veteran's disability rating to its current 
level of 20 percent.  The veteran's current claim was filed 
in July 2001. 

VA treatment records from May 1999 to February 2005 showed 
continuing complaints of pain in the right Achilles tendon 
and atrophy of the left calf. 

The veteran was afforded a VA examination in November 2001.  
The claims file was unavailable for review; however the 
examiner was still able to examine the veteran.  The examiner 
found no signs of tenderness, swelling or edema along the 
Achilles tendon.  Flexion  was 15 degrees actively, 20 
degrees passively on the right, and 20 degrees on the left; 
extension was 10 degrees actively, 20 degrees passively on 
the right, and 10 degrees on the left; internal rotation was 
10 degrees bilaterally; and external rotation was 10 degrees 
on the right and 15 degrees on the left.  Lower extremity 
pulses and neurological examination were intact bilaterally. 
Thompson test was negative.  Calf circumference on the right 
was 36 cm and on the left was 41.5 cm.  The diagnosis was 
resolved Achilles tendinitis.  

The veteran was afforded another VA examination in November 
2004.  The claims file was reviewed.  The examination report 
showed that the veteran's Achilles tendon was mildly tender.  
The veteran walked with a modest limp and had a cane in his 
left hand.  The examiner could feel no disruptions or 
palpation of the Achilles tendon.  The examination report 
stated that the veteran resisted any movement of his ankle 
and essentially would not allow flexion of the dorsi or volar 
or eversion or inversion.  Thus, it appears that the examiner 
could not get an accurate range of motion.  The impression 
was partial rupture of the right Achilles tendon and 
decreased range of motion of the right ankle.

Therefore, based on the pertinent medical records, the Board 
finds that the main manifestation of symptomatology 
associated with the service connected residuals of ruptured 
Achilles tendon of the right leg with tendonitis is chronic 
pain and limitation of motion.

As previously stated, the only applicable Diagnostic Code 
which would allow the veteran a rating in excess of 20 
percent for his Achilles tendon disability is Diagnostic Code 
5270.  An increased rating is not warranted under Diagnostic 
Code 5270 as there is no clinical evidence demonstrating the 
presence of any ankylosis in the right ankle.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet.App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  The 
VA examinations and VA treatment records have not shown the 
veteran's ankle joint to be immobile

38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements when 
evaluating disabilities of the musculoskeletal system.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
recognizes that the veteran's range of motion is limited by 
pain in his ankle because of his service connected 
disability.  The Board has specifically considered the 
guidance of DeLuca; however, the analysis in DeLuca does not 
assist the veteran, as he is receiving the maximum disability 
evaluation for limitation of motion of the ankle.  See 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

II. New and Material Evidence

Lumbar Spine Disability

A claim of service connection for low back pain was denied by 
the RO in an December 1997 rating decision.  The veteran was 
informed of the December 1997 rating decision, and he did not 
file a notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the December 1997 
rating decision became final.  38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for lumbar spine disability was 
received in July 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The evidence of record at the time of the December 1997 
rating decision consisted of the veteran's service medical 
records and a July 1997 VA examination.  The veteran's 
service medical records showed that the veteran experienced 
low back pain after he was involved in a motor vehicle 
accident in January 1995.  However, the July 1997 VA 
examination was to the effect that low back pain was not 
elicited.  The RO denied the claim as there was no evidence 
of a permanent or residual chronic disability.

The evidence added to the record subsequent to the December 
1997 rating decision consists of the following:  VA treatment 
records from May 1999 to February 2005 two VA examinations 
reports done in May 2003 and March 2004; March 2004 and June 
2004 letters from VA medical doctors; March 2004 lay 
statements; and March 2004 hearing testimony of the veteran 
and his witness Z.W.  The VA treatment records show 
continuing complaints of low back pain.  Significantly, the 
May 2003 and March 2004 VA examinations reports include a 
diagnosis of degenerative joint disease of the lumbar spine 
as well as an opinion as to etiology.  Further, the March 
2004 and June 2005 VA doctors' letters also include opinions 
as to etiology of the veteran's current back disability.  
Lastly, the March 2004 lay statements and hearing testimony 
assert that the veteran currently experience low back and has 
experienced low back pain since 1995 when he was in service.  
This evidence is new as it was not of record at the time of 
the prior final rating decision and it is material as it 
indicates that the veteran has a lumbar spine disability and 
gives an opinion as to causation. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for 
lumbar spine disability; is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for lumbar 
spine disability is reopened.  38 U.S.C.A. § 5108.




ORDER

An increase rating in excess of 20 percent for the veteran's 
service connected residuals of ruptured Achilles tendon of 
the right leg with tendonitis is not warranted.  To that 
extent, the appeal is denied. 

New and material evidence has been received to reopen the 
claim of service connection for lumbar spine disability.  To 
this extent, the appeal is granted. 


REMAND

There appears to be some conflicting medical opinions 
regarding the lumbar spine and cervical spine issues.  
Certain VA examinations have resulted in negative opinions, 
whereas the veteran has submitted two type-written statements 
from two physicians which appear to support his contentions 
regarding a relationship between these disorders and injury 
during service and/or other service-connected disability.  
Under the circumstances, the Board believes additional 
development is necessary to clarify the medical evidence to 
allow for informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should contact Stephen M. 
Calhoun, M.D. and Shantasri Mukhopadhyay, 
M.D. at the Central Texas Veterans Health 
Care System, Temple, Texas, and request 
written clarification as to their history 
of treating the veteran and whether their 
prior written statements were based on 
examination of the veteran and/or review 
of the entire claims file. 

2.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination 
for the purpose of ascertaining the 
nature and etiology of the lumbar spine 
and thoracic spine disorders.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After examining the 
veteran and reviewing the claims file, 
the examiner should respond to the 
following:

     a)  Is it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current lumbar 
spine disorder is causally related to any 
inservice injury? 

     b)  Is it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current lumbar 
spine disorder is proximately due to, or 
has been aggravated by, any service-
connected disability?

     c)  Is it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current thoracic 
spine disorder is causally related to any 
inservice injury? 

     d)  Is it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current thoracic 
spine disorder is proximately due to, or 
has been aggravated by, any service-
connected disability?

The VA examiner should offer a rationale 
for the all opinions and should indicate 
the reasons for agreeing, or disagreeing, 
with the opinions expressed by Dr. 
Calhoun and Dr. Mukhopadhyay.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for lumbar spine disability and 
thoracic spine disability.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


